Citation Nr: 0801069	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to service connection for a left hip 
disability. 

4.  Entitlement to service connection for a left foot 
disorder, to include plantar fasciitis.

5.  Entitlement to payment or reimbursement of unauthorized 
outpatient services at St. Mary's Hospital, Green Bay, 
Wisconsin on April 2, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to the benefits currently 
sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in Milwaukee in April 2007 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.

The issue of reimbursement for medical expenses is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1985, the Board denied a claim for service 
connection for a cervical spine disorder.  

2.  In October 1987, the RO denied the veteran's claim to 
reopen his previously denied claim of service connection for 
a cervical spine disorder.  The veteran did not appeal this 
decision.

3.  Evidence presented since the October 1987 denial is 
redundant of evidence previously submitted, and otherwise 
does not bear directly on the specific matter under 
consideration.

4.  Degenerative changes of the lumbosacral spine were first 
manifested many years after the veteran's service and have 
not been shown to be medically related to his service. 

5.  Osteoarthritis and bursitis of the left hip were first 
manifested many years after the veteran's service and have 
not been shown to be medically related to his service. 

6.  Plantar fasciitis and a calcaneal spur of the left foot 
were first manifested many years after the veteran's service 
and have not been shown to be medically related to his 
service. 


CONCLUSIONS OF LAW

1.  The August 1985 Board decision denying service connection 
for a cervical spine disorder is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1985).

2.  The October 1987 rating decision is the last final 
disallowance of the veteran's application to reopen his claim 
of service connection for a cervical spine disability.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987).

3.  Evidence added to the record since the October 1987 
rating decision is not new and material; thus, the 
application to reopen the claim of entitlement to service 
connection for a cervical spine disability is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

4.  Degenerative changes of the lumbosacral spine were not 
incurred or aggravated in the veteran's active duty service; 
nor may they be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  Osteoarthritis and bursitis of the left hip were not 
incurred or aggravated in the veteran's active duty service; 
nor may arthritis be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

6.  Plantar fasciitis and a calcaneal spur of the left foot 
were not incurred or aggravated in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Cervical Spine Disorder

As a preliminary matter, in correspondence dated in August 
2001, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
reopen his previously denied claim of service connection, to 
include the standard by which "new and material evidence" 
is determined as well as the elements of the underlying 
service connection claim.  This letter reminded the veteran 
of the reason for his original denial.  The veteran was 
notified also of information and evidence that VA would seek 
to provide and information and evidence that he was expected 
to provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
Thus, the veteran has been able to participate effectively in 
the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
All identified and available records were secured.  Since no 
new and material evidence has been received, an examination 
is not required.

The veteran seeks service connection for a cervical spine 
(neck) disability which he contends is the result of a motor 
vehicle accident (MVA) in service in June 1970.  A review of 
the record reveals that the veteran's claim for service 
connection for a cervical spine disability was originally 
denied by an April 1984 rating decision and upheld by the 
Board in 1985.  In the March 2002 rating decision on appeal, 
the RO determined that new and material evidence had not been 
submitted; subsequent statements of the case, however, appear 
to reopen the claim, as they discuss the merits of the issue.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

At the time of the initial denial in 1984, the record 
contained the veteran's service medical records, to include 
treatment for injuries sustained in the June 1970 MVA; VA 
exam reports from March 1972, March 1977, and January 1984; 
and private treatment records from 1983.  Because the 
veteran's service medical records were negative for 
complaints referable to the neck, and because there was no 
documented evidence of treatment until October 1983, the 
veteran's claim was denied.  He appealed the decision to the 
Board, which denied the veteran's claim by decision dated in 
August 1985.  Applicable law at that time held that Board 
decisions were final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1985).  The claim can only be reopened by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

The veteran attempted to reopen the claim the following month 
by submitting a private doctor's statement which said that it 
was "probable" that the neck pain was associated with the 
car accident.  He also submitted lay statements from fellow 
service members who recalled the veteran having neck pain in 
service.  The claim was denied, as a new factual basis on 
which to grant the benefit had not been offered.  The veteran 
appealed this decision to the Board, which again denied his 
claim in August 1987.  

The veteran submitted a request to reopen his claim the 
following month, without further evidence, and in October 
1987, the RO denied the claim.  The veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination.  Accordingly, the October 1987 decision 
is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1987).  New and material evidence is required 
to reopen the claim.

Whether new and material evidence has been submitted is 
determined based on the law in effect at the time the veteran 
submits an application to reopen the claim.  In this case, 
the veteran's application was received in June 2001.  Thus, 
"new and material evidence" is "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).   

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was the October 1987 decision; 
therefore, evidence received after that date is considered 
for purposes of reopening the claim.

Since October 1987, the veteran has submitted VA outpatient 
clinical records and private treatment records showing 
current treatment for a cervical spine disability.  
Additionally, he has submitted copies of letters he wrote 
home while stationed in Vietnam, one of which alludes to the 
car accident and a "back ache."  A VA exam report, dated in 
April 2001, was also added to the record.  The veteran 
submitted two statements from his treating physician which 
find a medical link between the veteran's in-service car 
accident and his current myofascial pain syndrome.  No 
mention, however, is made of the veteran's degenerative 
changes of the cervical spine in either opinion.  Lastly, the 
veteran testified before the undersigned in a hearing at the 
RO in April 2007.

While this evidence is new, as it has not been previously 
submitted to decision makers, it is not found to be material, 
that is, bearing directly and substantially upon the specific 
matter under consideration, specifically a nexus between an 
event in service and the current neck disorder.  The current 
treatment records, as well as the April 2001 VA exam report, 
merely confirm that the veteran has a cervical spine 
disorder.  This is not in dispute; rather, it is redundant of 
the medical evidence of record at the time of the last final 
denial in October 1987.  His letters home, in which he speaks 
of having a back ache, do not establish such a link either.  
They are negative for complaints referable to the neck.  

The medical opinions submitted by the private doctor also are 
not material, in that they link a different disorder 
(myofascial pain disorder) to the veteran's in-service car 
accident.  They do not reference the veteran's cervical spine 
diagnosis (degenerative disc disease).  Nor does the evidence 
show that the degenerative disease of the cervical spine is a 
manifestation of myofascial pain disorder, a disorder of the 
muscles, rather than the joints.  See definition of 
myofascial, Stedman's Medical Dictionary, 27th Ed.,  1173, (c) 
2000.  Instead, the cervical spine pain that the veteran 
experiences has been linked to degenerative changes of the 
discs of the cervical spine.  Thus, the opinions are not 
material.

The testimony offered by the veteran in April 2007 is 
certainly new; however, it does not bear directly and 
substantially upon the specific matter under consideration, 
here, the medical nexus to service.  While the veteran is 
competent to discuss his symptoms and experiences, he is not 
competent to give an opinion on a causal, medical 
relationship between the car accident and his current 
disorder.  In sum, the evidence submitted since the last 
final disallowance in October 1987 is not new and material; 
therefore, the application to reopen the previously denied 
claim for service connection for a cervical spine disorder is 
denied.  

Service Connection

The veteran seeks service connection for disabilities of the 
lumbosacral spine, left hip, and left foot.  In 
correspondence dated in August 2001 and March 2003, the AOJ 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  The 
veteran was notified of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
he was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised of 
particular types of information that would be helpful to the 
resolution of his claim, and asked to notify VA of any 
information or evidence in support of his claim that he 
wished VA to retrieve for him.  

In March 2006, the veteran also was informed of the method 
for establishing initial disability ratings and effective 
dates.  Although this last notice was after the initial 
denials, the AOJ readjudicated each of the claims based on 
all the evidence in June 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his low back claim, and an 
opinion was sought.  

Referable to his hip and foot disabilities, an examination 
and opinion are not required by law.  The Board is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

With respect to the hip claim, the veteran has a current 
diagnosis and did sustain orthopedic injuries in service, 
though not to the hip.  Regardless, as will be discussed 
fully below, no such indication is of record that his current 
hip disorder is in any way related to his 1970 motor vehicle 
accident.  Therefore, an examination and opinion are not 
required. 

Regarding the claimed foot disability, while the veteran does 
have a current diagnosis, there is no event or injury in 
service involving the foot.  Furthermore, the evidence does 
not in any way indicate that the current foot disorder is 
related to service.  Accordingly, no examination or opinion 
is required.  In all, the duty to assist has been fulfilled.

Merits of the Claims

The veteran contends that his claimed disabilities initially 
manifested in service or are otherwise related to service.  
Each issue will be discussed in turn below.  For all three, 
however, it is noted that in order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (such as arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Lumbosacral Spine & Left Hip Disabilities 

In his April 2007 hearing, the veteran testified that he 
believed his current degenerative changes of the lumbosacral 
spine and left hip each were caused directly by his June 1970 
MVA in service.  

Service medical records include the private emergency room 
report from June 5, 1970, the date of the MVA.  Also included 
are the records from the veteran's in-patient hospital stay 
at Fort Ord, directly following the accident, dated from June 
6 through June 12, 1970.  

These records show that the vehicle in which the veteran was 
traveling collided head-on with a tree at a high speed.  Upon 
arrival at the hospital, the veteran was noted to have 
multiple abrasions to his forehead, nose, left clavicle, left 
eye, and left ankle.  His abdomen was rigid.  Further 
examination revealed that he had broken ribs 5 through 9 on 
the left side.  Hourly observation notes revealed that at one 
point on June 6, the veteran had low back pain.  This 
resolved, however, and was not noted again during his 
hospital stay.  There is no indication of complaints or 
treatment referable to the left hip.  Instead, complaints of 
ribcage pain and breathing problems were noted as the 
veteran's injuries.  The discharge summary indicated that the 
"positive physical findings were limited to the chest over 
the left lateral rib cage," where he had broken ribs.  

The veteran remained in service through September 1971.  His 
August 1971 separation examination noted the spine and other 
musculoskeletal areas to be normal.  The veteran's self-
stated medical history form indicated that he did not have 
back trouble of any kind.  While it did note bone or joint 
deformity, it appears that this was in relation to his broken 
ribs, well-documented in the record. 

With respect to the low back disability, the current medical 
evidence confirms a diagnosis of degenerative changes of the 
lumbosacral spine.  See, e.g., VA progress note, dated in 
November 2005.  The service medical records confirm the MVA 
and one instance of low back pain during treatment following 
the accident.  Thus, the question becomes whether the 
veteran's current degenerative joint disease of the 
lumbosacral spine is related to the accident in service.  

To that end, a brief history of the veteran's treatment for 
back pain after his separation in September 1971 is useful.  
It is important to note, however, that the issue before the 
Board is entitlement to service connection for a low back 
disorder, or a disorder of the lumbosacral spine.  Service 
connection is already in effect for a mid-back, or thoracic 
spine, disorder.  Service connection for the veteran's neck, 
or cervical spine, disorder specifically has been denied 
previously and the claim has not been reopened, and thus is 
not relevant to this issue.  

The veteran underwent a VA examination in March 1972, at 
which time he indicated he had low back pain upon prolonged 
standing.  Examination of the musculoskeletal system yielded 
no pathological findings or diagnosis.  The next documented 
instance of complaints referable to the low back is in 
January 1973.  The veteran indicated that he got a "jolt" 
of pain in his low back upon bending and lifting.  Again, no 
pathological reason was found for the pain.  

While clinical records dated from 1973 to 1983 show treatment 
for thoracic spine pain, they are negative for treatment of 
lumbosacral spine pain.  A note is made in February 1983 that 
the veteran felt that he reinjured his thoracic spine after 
exercising, and that his low back also was painful at that 
time.  Follow-up treatment through December 1983 focused on 
the thoracic spine only.  A January 1984 VA orthopedic 
examination was conducted of the veteran's spine in 
conjunction with an unrelated claim.  At that time, his 
reported complaints focused on the thoracic and cervical 
spine.  Examination of the lumbosacral spine was normal, with 
full range of motion that was pain-free.   

Treatment from 1984 through 1988 continued for the thoracic 
and cervical spine, but was negative for treatment of the 
lumbosacral spine.   This time span includes a comprehensive 
functional assessment examination in April 1987, which was 
conducted through the veteran's employer, the U.S. Postal 
Service.  An orthopedist and neurologist examined each 
segment of the veteran's spine.  While complaints of pain in 
the thoracic and cervical spine were noted, no complaints 
were registered referable to the lumbosacral spine.  His low 
back was found to have full range of motion, without pain and 
without neurological deficit. 

It was in January 1989 that "considerable low back pain" 
was noted by the veteran's private physician.  A rigorous 
exercise program including long distance running was noted.  
Thereafter, VA clinical records show that in February 2001, 
the veteran reported "constant" low back pain.  In May 
2001, during physical therapy (PT) for his thoracic spine 
disability, the veteran reported that his low back pain had 
not improved, but then also said that he had started jogging 
four miles a day and has been cutting down trees without 
difficulty.  The physical therapist noted that the veteran's 
responses to questions regarding pain improvement were slow 
and often times contradictory.  Two weeks later, the veteran 
reported in his PT session that he had been digging up trees 
and felt back pain. 

The veteran filed his claim in June 2001.  He underwent a VA 
examination in November 2001.  The physician reviewed the 
claims file, to include the service medical records 
documenting the veteran's treatment after the in-service MVA, 
as well as the post-service clinical records dating from 
March 1972 forward.  The veteran's history as a heavy duty 
truck mechanic, moving engine blocks around, was noted.  
Additionally, his employment with the post office, requiring 
him to be on his feet for eight hours a day was noted.  
Examination revealed full, painless range of motion.

A concurrent (November 2001) x-ray report represents the 
first documented evidence of degenerative changes in the 
veteran's lumbosacral spine.  At that time, minor marginal 
osteophytes at the bodies of L4 and L5 were noted.  The 
radiologist's finding was that of "minor degenerative 
changes."  

The examining physician noted that based on the 
contemporaneous evidence, the veteran recovered very well 
from the in-service accident, the injuries of which were 
primarily rib fractures.  He correctly noted that there was 
no low back spinal injury found at that time.  He pointed out 
that when the veteran started working as an engine assembler, 
he then developed back pain.  In sum, the physician found 
that the degenerative changes of the veteran's lumbosacral 
spine were age-related, rather than related to the in-service 
accident.

This opinion is probative of the issue of etiology of the 
veteran's current back disorder, as it is based on an 
accurate review of all of the relevant medical history, to 
include the actual injuries sustained in service and the 
treatment received thereafter.  The physician offered a 
reasonable basis for his opinion, specifically the lack of a 
diagnosed low back injury in service and the type of work 
undertaken by the veteran after service.  

Also of record are letters from private physicians dated in 
June 1984, July 2005, and September 2005, which speak to the 
veteran's "musculoskeletal problems" and "myofascial pain 
syndrome" and how they are related to the veteran's in-
service MVA.  However, none of these letters specifically 
references the veteran's lumbosacral spine disorder.  
Instead, they speak to the veteran's thoracic spine disorder 
and a muscle syndrome unrelated by definition to the 
veteran's joint condition.  Therefore, they are not probative 
of the issue of a nexus.  

In all, the credible evidence does not support a medical 
nexus to the veteran's service.  As such, the preponderance 
of the evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Direct service connection is not warranted.

In the alternative, as noted above, the nexus requirement may 
be satisfied by evidence that the veteran's degenerative 
arthritis of the lumbosacral spine manifested itself to a 
compensable degree within one year of separation from 
service.  In this case, however, the first documented x-ray 
evidence of the degenerative changes is in July 2002, more 
than thirty years after the veteran's separation.  Therefore, 
the presumption for service connection for chronic diseases 
does not apply.  Service connection must be denied.

With respect to the claimed hip disorder, the current medical 
evidence confirms a diagnosis of osteoarthritis of the left 
hip.  See VA x-report, dated in September 2004.  Service 
medical records are negative for complaint, treatment, or 
diagnosis of a left hip disability.  The veteran's April 1968 
pre-induction examination and August 1971 separation 
examination both evaluated the veteran's musculoskeletal 
system as normal.  Regardless, because the veteran was in a 
significant accident during service in which several injuries 
to his left side are noted, an in-service event is presumed.  
The issue, therefore, is whether there exists a medical nexus 
between the current hip disability and service.  

Post-service treatment records are negative for complaints 
referable to the hip until October 1990, at which time the 
veteran reported to his private physician that he was having 
recent problems with his hips and knees and that he was 
concerned about the possibility of Lyme's Disease.  
Examination revealed normal range of motion for all joints.  
No diagnosis was rendered.

The record is silent thereafter as to the hip until January 
1993, when the veteran reported "hip pain on the left."  
The veteran indicated that there had been no injury.  The 
examining physician noted that the veteran was pointing more 
to his buttock and the side of the joint and that the pain 
was not radiating.  Range of motion of the hip was normal and 
without pain.  X-ray revealed no bone or joint abnormalities 
in the hip.  The physician opined that the discomfort may be 
due to the fairly thick wallet the veteran was carrying.

During an April 2001 VA orthopedic consultation, the 
veteran's hips were noted to have poor strength.  A VA 
progress note two months later indicated that the veteran had 
been experiencing hip pain after removing downed branches 
from the yard.  Due to reports of pain in July 2002, an x-ray 
was taken and revealed "minor osteoarthritis" in the left 
hip.  Clinical records thereafter show treatment on occasion 
for left hip pain.  See, e.g., VA progress notes in October 
2002 (noting pain) and August 2004 (noting bursitis); see 
also VA x-ray report, dated in September 2004, noting minimal 
degenerative disease in the left hip.  

No opinion has been sought as to whether the veteran's 
current osteoarthritis and/or bursitis is related to the in-
service accident.  However, none is required in this 
instance.  Specifically, one must be sought if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  Such an 
indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence does not indicate that there may be a 
connection between the veteran's current left hip 
disabilities and his in-service MVA.  No medical opinion 
referable to the hip has been submitted.  Nor is there 
credible evidence of a continuity of symptoms.  Although the 
veteran testified in his hearing before the undersigned that 
he experienced hip pain since the accident in service, the 
contemporaneous evidence of record demonstrates otherwise.  
Particularly, despite copious orthopedic treatment from March 
1973 forward, the first documented instance of hip pain is in 
October 1990, nearly twenty years after service.  Apart from 
an additional isolated instance of pain in 1993, there is no 
record of problems until 2001, at which time the pain is 
associated with yard work.  The evidence fails to indicate a 
possible association to an accident in 1971, at which time no 
hip injury was noted.  Therefore, VA is not required to seek 
a medical opinion on this issue.

Arthritis was first noted more than one year from the 
veteran's separation; thus, the presumption of service 
connection for chronic diseases is not applicable.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for the left hip disability is not warranted.  

Left Foot Disability 

The veteran essentially testified in his hearing before the 
undersigned that service connection should be established for 
plantar fasciitis of the left foot, because the living 
conditions in Vietnam were such that he was unable to take 
proper care of his feet. 

The veteran carries a current diagnosis of plantar fasciitis 
of the left foot.  See VA progress note, dated in February 
2003.  The veteran also carries a diagnosis of calcaneal spur 
on the left foot.  See VA x-ray, dated in November 2004.  

Service medical records are negative for complaints, 
treatment, or diagnosis of either plantar fasciitis or a heel 
spur.  Specifically, the April 1968 pre-induction examination 
noted mild pes planus, which was asymptomatic.  No treatment 
in service is documented for foot or heel pain; nor does the 
veteran allege such treatment.  His August 1971 separation 
examination found the feet to be normal.  The veteran did not 
voice complaints of foot pain on his concurrent medical 
history form. 

Post-service treatment includes VA outpatient clinical 
records dated from January 1973 to March 1986, from March 
1999 to October 2003, and from August 2004 to May 2006.  
Private treatment records date from March 1974 to July 2005.  
Upon review of these records, the first documented instance 
of left foot pain is in private treatment records dated in 
June 1993.  At that time, he presented with complaints of 
pain for about one month, directly after reinitiating a 
running program for himself.  X-rays confirmed a heel spur.  
Subsequent treatment records show similar complaints in 
February 2003 and August 2004.  See VA podiatry progress 
notes.

There is no doubt that the veteran has a current foot 
disorder; however, there is no evidence of record linking 
that disorder to any event or injury in service.  
Specifically, service medical records contain no event or 
injury referable to the left foot.  Despite records dating 
from the veteran's separation through the present, the first 
documented instance of treatment for the foot disorder is in 
1993, more than twenty years after the veteran's separation.  

Referable to a medical nexus to service, none of the 
subsequent records establishes a medical nexus between 
service.  It is noted that VA has not sought an exam or 
opinion.  However, under 38 C.F.R. § 3.159(c)(4), one is not 
required in this instance.  There is no event in service.  
While the veteran now testifies that he has had a foot 
problem since his separation, those statements are afforded 
less credibility than those contemporaneous records 
immediately post-dating service, which document many other 
disorders, but nothing referable to his left foot.  Thus, his 
2007 hearing testimony does not establish credible evidence 
of continuity of symptomatology since 1971.  In all, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for a left foot 
disability, specifically plantar fasciitis and calcaneal 
spur, is not warranted.

ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for a cervical spine disorder is denied.

Entitlement to service connection for degenerative changes of 
the lumbosacral spine is denied.

Entitlement to service connection for osteoarthritis and 
bursitis of the left hip is denied. 

Entitlement to service connection for plantar fasciitis and 
calcaneal spur of the left foot is denied.
REMAND

The veteran perfected an appeal of a May 2000 administrative 
decision by the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin.  In June 2003, the Board remanded the claim so 
that the VAMC could provide the veteran proper notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  While there is evidence in the file that the claims 
folder was transferred to the VAMC for that purpose in 
October 2003, it is unclear whether the veteran ever received 
said notice.  What is clear is that no further follow up was 
conducted, and the veteran's claim remains in appellate 
status.  The veteran must receive proper notice of VA's 
duties with respect to his claim for reimbursement and be 
given the opportunity to submit additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
reimbursement of medical expenses.  He should be 
notified of information and evidence that VA would 
seek to provide and information and evidence that 
he was expected to provide.  The veteran should be 
asked to provide any evidence in his possession 
that pertains to the claim which has not already 
been submitted.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


